De Haven, J., concurring.
I concur in the judgment of reversal, on the ground that the court erred in giving the instruction referred to in the opinion of Mr. Justice Garoutte. It was error to direct the jury that in weighing the testimony referred to in the instruction, the jury must “ consider the remoteness of it, and the difficulty of meeting it, owing to the lapse of time, by contradictory evidence, and weigh it carefully.”
If the testimony was given by a credible witness, and was not unreasonable or improbable in itself or when compared with other established facts in the case, it was the duty of the jury to accept and act upon it, and they should have been so instructed; and it was not proper for *514the court to weaken the force of such testimony by the suggestion that if the witness had placed the occurrences testified to as of a later date, the prosecution might have been able to contradict.